RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1668-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

M.J.J.,

     Defendant-Appellant.
________________________

                   Submitted January 10, 2022 – Decided March 4, 2022

                   Before Judges Sabatino and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 18-10-
                   1377.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michael Denny, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Lori Linskey, Acting Monmouth County Prosecutor,
                   attorney for respondent (Maura K. Tully, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      After a jury trial, defendant was convicted of first-degree aggravated

sexual assault, N.J.S.A. 2C:14-2(a)(l) (count one); second-degree sexual assault,

N.J.S.A. 2C:14-2(b) (count two); and third-degree endangering the welfare of a

child, N.J.S.A. 2C:24-4(a)(l) (count three). The court sentenced defendant to a

thirty-year custodial term on count one, ten years on count two, and five years

on count three, to be served concurrently, subject to an 85% parole ineligibility

period pursuant to the No Early Release Act, N.J.S.A. 2C:43-7.2, along with

five years of parole supervision on count one. The court also assessed applicable

fines and penalties, imposed a special sentence of parole supervision for life,

and required defendant to comply with restrictions of Megan's Law, N.J.S.A.

2C:7-1 to -23.

      Before us, defendant raises the following arguments, to which we limit

our discussion:

      POINT I

            THE IMPROPER ADMISSION OF M.B.F.’S (Mary)1
            UNRELIABLE OUT-OF-COURT STATEMENTS
            REGARDING     SEXUAL   ABUSE      DENIED
            DEFENDANT THE RIGHT TO DUE PROCESS AND
            A FAIR TRIAL.



1
  We use initials and fictitious names to protect the privacy of the victim and
her family members. R. 1:38-3(c)(12).
                                                                           A-1668-19
                                       2
      POINT II

            THE AGGREGATE SENTENCE IMPOSED, A
            THIRTY-YEAR STATE PRISON TERM SUBJECT
            TO NERA, WAS EXCESSIVE, UNDULY PUNITIVE,
            AND MUST THEREFORE BE REDUCED.

      POINT III

            THE COURT ERRED IN FAILING TO MERGE THE
            ENDANGERING COUNT WITH THE SEXUAL
            ASSAULT COUNT.

      For the following reasons, we affirm defendant's convictions and sentence

but remand for the court to correct the Judgment of Conviction (JOC) to reflect

the merger of count three into count one.

                                       I.

      Defendant was indicted after Mary, his then six-year-old granddaughter,

informed her ten-year-old aunt and grandmother, and later Detective Joshua

Rios, a child interview specialist in the Special Victims Unit for the Monmouth

County Prosecutor's Office, in a recorded forensic interview, that defendant

sexually assaulted her on two occasions between July and August 2018. The

State sought a pretrial ruling deeming Mary's out-of-court statements to

Detective Rios admissible under the "tender years" exception. See N.J.R.E.

803(c)(27). The court conducted an evidentiary hearing, after which it issued a

written opinion and conforming order granting the State's motion, provided

                                                                         A-1668-19
                                       3
Mary testify at trial. The court reasoned that Mary's statements were trustworthy

because she understood the difference between the truth and a lie, Detective Rios

did not ask leading questions, and Mary's answers "truly reflected the product

of her own recollection." Defendant was thereafter tried where the following

facts were revealed.

      In the summer of 2018, defendant lived in a transitional home in Asbury

Park for men recently released from prison. During this time, defendant often

visited his daughter S.F. (Sherry), at her nearby apartment, where she lived with

Mary and her three other children. Sherry testified that her father came over

"often" and she "never had to worry about him and [her] kids" because she

trusted him. She testified that the kids loved their "Pop-Pop," and he would

often bring toys and food to the house. Sherry's mother, L.F. (Lori), also

testified to the family's close relationship and stated that defendant was welcome

at Sherry's home on a "just come and go" basis.

      Mary testified at trial and stated that the first incident occurred while

defendant touched her "private parts" over her shorts while visiting at her

family's apartment. She stated that defendant "touched me in a place where he

wasn't supposed to touch me" while she was sitting on his lap in the living room .

Defendant stopped when he heard someone walk into the house.


                                                                            A-1668-19
                                        4
      Mary further testified that defendant returned to her home a second time,

and again touched her "private part," but this time "slipped his hand" under her

pants and "put his hand in [her] private part." Mary stated that "it didn't feel

right," so she excused herself to go to the bathroom, but instead went upstairs to

watch television with her siblings.

      At trial, the prosecution played a redacted version of Mary's August 7,

2018 videotaped interview with Detective Rios. During that interview, Mary

told Detective Rios that defendant put his finger "through [her] potty part" both

times and told her "[d]on't tell nobody." Later in the interview she clarified this

statement, and explained that defendant's hand only touched the top of her "potty

part" the first time, when he "trie[d] to put [her] by his potty part" as she sat on

his lap.

      Describing the second incident to Detective Rios, Mary stated that

defendant "laid [her] down on the couch and told [her] to open [her] legs," but

when she didn't, he "unbuckled [her] pants" and "did it harder" so she "held [her]

scream in." She told Detective Rios that defendant's hand "went in" the second

time and, using an anatomical diagram, Mary indicated that defendant also

touched her buttocks.




                                                                              A-1668-19
                                         5
      As noted, absent her initial statement in the interview, Mary stated to

Detective Rios that defendant only touched her vaginal area "on top" the first

time, but digitally penetrated her vagina the second time. At trial, however, she

testified that she felt defendant's hand "on top" of her vagina the second time,

and when counsel asked, "Do you remember if [defendant's hand] went in or

no?" she responded, "no."

      In her interview with Detective Rios, Mary also stated that the first person

she told about these incidents was her grandmother, Lori. She testified at trial,

however, that she first told her ten-year-old Aunt G., who in turn told her own

mother, Lori.   Lori corroborated this testimony, stating that she found out

through her youngest daughter. After she spoke with Lori, Mary told Detective

Rios that she also discussed the incidents with her mom, and found out defendant

had also allegedly assaulted her Aunt N. During the interview, Mary stated, "He

did it to my aunt once and he did it to me twice." This statement was redacted

from the video of the interview played at trial.

      Sherry testified that after Mary told her about the incidents, Sherry called

defendant to "ask[] him what was going on," but when he denied it, she called

the police. She further explained that after she did so, she had only "on and off"

conversations with Mary about defendant's conduct, but at that point, there was


                                                                            A-1668-19
                                        6
"nothing else to talk about." Lori denied speaking with Mary about the incidents

at any point after her interview with Detective Rios.

      Defendant categorically denied the allegations. He testified that he did

not place Mary on his lap because he had not been in his grandchildren's lives

for several years, and he felt it was "inappropriate for any stranger to put a kid

on their lap." He also stated that he would hug the children when he arrived at

the house and when he left, but he did not physically interact with them

otherwise.

      After considering the testimony of Mary, Sherry, Lori, Detective Rios,

defendant, and an employee of the transitional home where defendant was

living, as well as the recorded interview and other evidence, the jury found

defendant guilty on all counts. At sentencing, the court found three aggravating

factors applicable under N.J.S.A. 2C:44-1(a): "the risk that the defendant will

commit another offense," N.J.S.A. 2C:44-1(a)(3) (aggravating factor three); "the

extent of the defendant's prior criminal record and the seriousness of the offenses

of which the defendant has been convicted," N.J.S.A. 2C:44-1(a)(6)

(aggravating factor six); and "the need for deterring the defendant and others

from violating the law," N.J.S.A. 2C:44-1(a)(9) (aggravating factor nine). The




                                                                             A-1668-19
                                        7
court also found no mitigating factors and rejected defendant's request to merge

the sexual assault and endangering convictions. This appeal followed.

                                        II.

      In his first point, defendant contends the court erroneously admitted

Mary's statements to Detective Rios during her videotaped interview as an

exception to the hearsay rule under N.J.R.E. 803(c)(27), and therefore violated

his due process rights. We find no merit to this argument. The trial court applied

the correct standards, and properly exercised its discretion, State v. Scharf, 225

N.J. 547, 575 (2016), in determining that the statements were sufficiently

trustworthy to be admitted under the hearsay exception described in N.J.R.E.

803(c)(27).

      Hearsay, of course, is "a statement that the declarant does not make while

testifying . . . offer[ed] in evidence to prove the truth of the matter asserted in

the statement," N.J.R.E. 801(c), and is inadmissible unless the rules provide an

exception, N.J.R.E. 802.      N.J.R.E. 803(c)(27) allows the admission of a

statement made by a child under the age of twelve "relating to sexual

misconduct" on a finding of three conditions. The first is the requirement that

the proponent give notice of an intention to use the statement, N.J.R.E.

803(c)(27)(a), which was satisfied here. The second requires that the judge


                                                                             A-1668-19
                                        8
conduct a hearing, pursuant to N.J.R.E. 104(a) – as occurred here – and, before

admitting such a statement, determines there is a "probability that the statement

is trustworthy" "on the basis of the [statement's] time, content and

circumstances." N.J.R.E. 803(c)(27)(b). The third requires, as pertinent here,

that the child testify. N.J.R.E. 803(c)(27)(c).

      In this case, the focus is on the second condition and whether the judge

properly concluded that the statements were trustworthy. Defendant argues

Mary's videotaped statements were untrustworthy because they were internally

inconsistent and "made under circumstances that created undue suggestiveness."

Specifically, he maintains that Mary's awareness of a similar claim made by her

Aunt N., and her conversations with her mother and her grandmother prior to

her interview with Detective Rios, undermine the trustworthiness of her

allegations. We disagree.

      Our Supreme Court relied on Idaho v. Wright, 497 U.S. 805, 821-22

(1990), in describing the relevant factors as "spontaneity, consistent repetition,

mental state of the declarant, use of terminology unexpected of a child of similar

age, and lack of motive to fabricate." State v. P.S., 202 N.J. 232, 249 (2010);

see also State in Interest of A.R., 234 N.J. 82, 103 (2018). The judge thoroughly

considered these factors.


                                                                            A-1668-19
                                        9
      There is no dispute the age requirement under Rule 803(c)(27) has been

met, as Mary was six years old when she was interviewed, and the age of the

child at the time of the statement, not the time of trial, controls. State v. Roman,

248 N.J. Super. 144, 152 (App. Div. 1991). Moreover, given the Rule 104(a)

preliminary hearing prior to trial, defendant had ample prior notice of the State's

intention to introduce her statements.       Further, Mary testified at trial and

defendant had the opportunity to cross-examine her. Thus, the only disputed

condition of admissibility on appeal is the trial court's determination of the

trustworthiness of Mary's statements during the forensic interview with

Detective Rios.

      In finding trustworthy Mary's statements to Detective Rios, the court

described the circumstances of the interview, noting that it had reviewed the full

recording and considered Detective Rios' testimony at the pretrial hearing. The

court found Detective Rios to be credible, explaining that his testimony was

"very straightforward" and "candid."         The court also concluded that his

interview techniques, including his use of an anatomical diagram and his open-

ended questions, were non-confrontational and he did not suggest or imply

answers. Rather, he used "either-or" questioning when he needed to direct Mary.




                                                                              A-1668-19
                                        10
      The court further concluded that Mary had no motive to fabricate the

allegations and she provided "intricate details" about the first encounter. The

court also rejected defendant's argument that Mary's statement had been

influenced by family members and found no reason to suggest that her "mental

state would call into question the reliability of her statement."

      Finally, defendant argues that Mary's choice of language in the recorded

interview, such as her use of the word "situated" and her statement that

defendant "does not treat his granddaughters . . . like kids," demonstrates

potential manipulation by adults. Defendant contends Mary's mixed usage of

age-appropriate terms with these more advanced terms and phrases suggests she

was influenced by her family members.            While age-inappropriate sexual

terminology may militate against the reliability of a child's allegations, see Idaho

v. Wright, 497 U.S. 805, 821 (1990), we note Mary largely used age-appropriate

language and consistently referred to her vagina with the terms "potty part" or

"private part."

      For these reasons, and substantially for the reasons set forth by the court

in its written decision after the N.J.R.E. 104(a) hearing, we reject defendant's

first point. We are satisfied that there was sufficient credible evidence on the

record to support the trustworthiness of Mary's allegations. In doing so, we have


                                                                              A-1668-19
                                        11
also considered Mary's trial testimony against her recorded statement, and while

we acknowledge certain inconsistencies, we are satisfied that her statement and

her testimony, which was subject to cross-examination and ultimately

consideration by the jury in any event, was largely consistent in that she

steadfastly maintained that defendant assaulted her on two occasions.

Additionally, we note that the court only allowed the redacted version of Mary's

statements to be played for the jury, ensuring that the portion of the interview

discussing Mary's allegations regarding Aunt N. had been redacted, as agreed

upon by counsel.

                                      III.

      Defendant also argues his thirty-year prison sentence was excessive and

we should therefore remand the matter for resentencing. He further contends

that the court committed error in failing to apply mitigating factor eight and by

improperly ascribing significant weight to aggravating factors three and nine

without necessary factual findings. We disagree with defendant's arguments and

are satisfied that defendant's sentence was consistent with the Code of Criminal

Justice. Further, we conclude there was significant support in the record for the

court's application of the aggravating factors and its refusal to apply any

mitigating factors.


                                                                           A-1668-19
                                      12
      We apply a deferential standard of review to a trial court's sentencing

decision. State v. Grate, 220 N.J. 317, 337 (2015); State v. Fuentes, 217 N.J.

57, 50 (2014). We must affirm a sentence unless: 1) the trial court failed to

follow the sentencing guidelines; 2) the court's findings of aggravating and

mitigating factors were not based on competent and credible evidence in the

record; or 3) "the [court's] application of the guidelines to the facts of [the] case

makes the sentence clearly unreasonable so as to shock the judicial conscience."

Fuentes, 217 N.J. at 70 (second alteration in original) (quoting State v. Roth, 95

N.J. 334, 364-65 (1984)).

      Trial judges have broad sentencing discretion as long as the sentence is

based on competent credible evidence and fits within the statutory framework.

State v. Dalziel, 182 N.J. 494, 500 (2005). So long as a sentencing judge

appropriately identifies and balances the mitigating and aggravating factors

supported by the credible evidence in the record, and explains how he arrived at

the sentence, a reviewing court owes the trial court's decision substantial

deference. State v. Case, 220 N.J. 49, 65 (2014).

      As noted, the court applied aggravating factors three, six, and nine, and

found no mitigating factors. In doing so, the court specifically stated that it had

"reviewed the presentence investigation . . . on at least two occasions from


                                                                               A-1668-19
                                        13
cover-to-cover." The court also highlighted defendant's refusal to submit to an

evaluation by Avenel Adult Diagnostic Treatment Center and explained that

defendant had "more than one opportunity" for that evaluation. The court

concluded that the three aggravating factors outweighed the non-existing

mitigating factors and imposed "slightly more than the minimum mandatory

sentence" because defendant's "conduct warrant[ed] some additional time."

      Defendant maintains that the sentencing court's failure to apply any

mitigating factors was improper, and it should have considered mitigating factor

eight, N.J.S.A. 2C:44-1(b)(8), that "defendant's conduct was a result of

circumstances unlikely to recur." Defendant argues such a conclusion was not

based upon the evidence in the record, as he "had not committed any prior sex

offenses and there was no reason to think he would continue."

      First, we note that at the sentencing proceeding, defendant's counsel failed

to identify any specific mitigating factor, despite an explicit request by the court

for him to do so. The court nevertheless conscientiously addressed each of the

thirteen mitigating factors and explained why each was inapplicable.

      In any event, we disagree with defendant's argument before us that the

court erred in failing to apply mitigating factor eight. That mitigating factor

applies when a defendant accepts responsibility and shows a willingness to


                                                                              A-1668-19
                                        14
remove himself or herself from circumstances that may lead to similar unlawful

conduct. State v. Rice, 425 N.J. Super. 375, 382-83 (App. Div. 2012). Along

with his refusal to participate in an evaluation at Avenel, defendant's continued

denial of responsibility does not support a finding that the circumstances are

unlikely to recur, but rather, negates it. For these reasons, and for the reasons

noted by the court, the trial court's rejection of mitigating factor eight was not

an abuse of discretion.

      We also disagree with defendant's argument that the court erred in

applying aggravating factors three and nine. Specifically, defendant contends

that the application of aggravating factor three was improper, as he had not been

convicted of any earlier sex offenses and the State did not present any evidence

that defendant needed "sex offender specific therapy or [was] otherwise at risk

for this particular type of recidivism."

      The application of aggravating factor three was not an abuse of discretion

as there was ample evidence to support such a conclusion, and the trial court

fully explained its reasons on the record. As the court noted, the lack of evidence

on this issue was due to defendant's failure to participate in an evaluation by the

Adult Diagnostic and Treatment Center. The court concluded defendant was not

"unlikely to commit another offense" based on the "facts and circumstances of


                                                                             A-1668-19
                                           15
this case," and defendant's "lengthy" criminal record, which the court noted it

considered after twice reviewing the presentence report "cover-to-cover." See,

e.g., Dalziel, 182 N.J. at 502 (finding "the extent of a defendant's prior record"

supported the sentencing court's conclusion regarding his risk for re-offense).

The court also highlighted that defendant had been on parole at the time of the

offenses for which he was convicted.

      Finally, defendant argues aggravating factor nine should not have been

applied "absent a unique or special need for deterrence that differentiates a given

case from others involving the same or a similar offense." Again, we disagree

that the court erred in applying this aggravating factor.

      Although the court's reasoning for applying aggravating factor nine could

have been more specific and robust, it is clear from our review of the entire

sentencing transcript that the court grounded its decision to apply aggravating

factor nine on defendant's lengthy criminal record, spanning over forty years,

and which included previous convictions for terroristic threats, simple assault

on a fourteen-year-old girl, and various drug charges. See State v. Pillot, 115

N.J. 558, 565-66 (1989) (concluding that although the sentencing court's

statement of reasons could have been "more complete," it was "possible in the




                                                                             A-1668-19
                                       16
context of [the] record to extrapolate without great difficulty the court's

reasoning").

      Here, the sentencing judge also presided over the trial and was well aware

of the facts and circumstances surrounding defendant's sexual assault of his then

six-year-old granddaughter. Based on that record, and the facts underlying

defendant's conduct as detailed during his trial, the application of aggravating

factor nine was clearly applicable as the need the to deter defendant specifically

from committing another assault on a minor was clearly necessary, as was the

need for general deterrence.

                                       IV.

      In defendant's third and final point, he argues the trial court erred when it

did not merge the sexual assault and endangerment counts, despite defense

counsel's request for merger at sentencing.        The court reasoned that the

endangering offense consisted of separate and distinct elements, and the

incidents occurred on two separate days, and the counts therefore should not

merge. On this point, the State concedes that defendant's conviction on count

three should have been merged with count one under State v. Still, 257 N.J.

Super. 255, 259-60 (App. Div. 1992). We agree with the parties and remand for

the court to correct the JOC accordingly.


                                                                             A-1668-19
                                       17
      To the extent we have not specifically addressed any of defendant's

arguments, it is because we have considered those contentions of insufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed in part and vacated and remanded in part for the court to correct

the JOC to reflect the merger of count three into count one.




                                                                          A-1668-19
                                      18